DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are not line drawings and therefore do not conform to the USPTO’s standards.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 2-4, 6-11, 13, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of reference below, alone or in combination does not disclose the claimed manifold assembly  with, inter alia,  the dual intake chambers and the  exhaust chamber arranged side by side with the exhaust chamber being flanked by the intake chambers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-9, 14, and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Goncalves et al. (US 6,776,704).
Regarding claim 1, Goncalves discloses a manifold assembly for use with a direct-vent fireplace system having a fireplace assembly, an exhaust flue (14, Figure 3) and a combustion air conduit (12), the manifold assembly comprising: a body portion (20)  having an interior area (32,34) and having a front portion (covered by 36 in Figure 3)  open to the interior area, the front portion having an open exhaust portion out of which exhaust gasses pass (40) and having an open intake portion into which 

    PNG
    media_image1.png
    671
    1047
    media_image1.png
    Greyscale


Regarding claim 5, Goncalves discloses the manifold assembly of claim 1, further comprising air deflector plates (funnel shaped protrusions between 12 and 18 in Figure 3) positioned in the combustion air chamber, wherein the deflector plates are positioned to redirect combustion air flowing along the combustion air path through the body portion. 
Regarding claim 7, Goncalves discloses the manifold assembly of claim 1, further comprising top and bottom deflector plates (funnel shaped protrusions between 12 and 18 in Figure 3) in the interior area spaced apart from top and bottom surfaces of the body portion and coupled to the interior dividers to define the exhaust chamber. 
Regarding claim 8, Goncalves discloses the manifold assembly of claim 7 wherein the bottom deflector plates (funnel shaped protrusions between 12 and 18 in 
Regarding claim 9, Goncalves discloses the manifold assembly of claim 7 wherein a portion of the combustion air portion extends between the bottom deflector (funnel shaped protrusions between 12 and 18 in Figure 3) and the bottom surface of the body portion. 
Regarding claim 14, Goncalves discloses the manifold assemble of claim 11, further comprising a plurality of louvers connected to the body portion and extending across the front portion, the louvers being configured to direct combustion air through the intake portion into the combustion air chamber and to control pressure therein, and to direct exhaust from the exhaust chamber out of the exhaust portion (36, Figure 3). 
Regarding claim 19, Goncalves discloses a manifold assembly for use with a direct-vent fireplace system having a direct-vent fireplace assembly with an exhaust flue (14, Figure 3) and a combustion air intake conduit (12) , the manifold assembly comprising: a body portion  (20) having an interior area (32,34) and having an open front portion (covered by 36 in Figure 3);  one or more interior dividers (See annotated Figure 3, above) that divide the interior area into an exhaust chamber and a combustion air chamber isolated from and adjacent to the exhaust chamber, and each being connected to separate portion of the open front portion, the exhaust chamber having an exhaust path  (40) therethrough, and the combustion air portion having a combustion air path therethrough, wherein the combustion air path (42) is fluidly isolated from the exhaust path within the body portion, wherein at least a portion of the combustion air path is positioned so the combustion air cools at least a portion of a first interior divider . 
Claims 12 and 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fong et al. (US 2020/0284436).
Regarding claim 12, Fong discloses a direct-vent fireplace system for use in a room with an exterior wall having a wall opening to exterior ambient air (Figure 7), the system comprising: a direct-vent (35) , gas burning fireplace (25); an exhaust flue(35) and a combustion air conduit  (30) connected to the fireplace, the exhaust flue carrying exhaust from the fireplace, and the combustion air conduit carrying air to the fireplace; a low-profile manifold assembly  (Figure 3) remote from the fireplace, with the exhaust flue and combustion air conduit extending between the fireplace and the manifold assembly, the manifold assembly comprising: a body portion  (4, Figure 4) couplable to the exterior wall at the wall opening, the body portion having an interior area and having a front portion  (17) positioned adjacent to the wall opening, the front portion being open to the interior area, the front portion having an open exhaust portion  (35, Figure 6) out 
Regarding claim 15, Fong discloses the manifold assembly of claim 12, further comprising top (29, Figure 4) and bottom deflectors (16) in the interior area spaced apart from top and bottom surfaces of the body portion and connected to the interior dividers to define the exhaust chamber, the bottom deflector is in a non-parallel orientation relative to the bottom surface and configured to direct the exhaust from exhaust connection member toward the opening
Regarding claim 16, Fong discloses the manifold assembly of claim 15 wherein the top deflector (29, Figure 4) is oriented at a non-parallel orientation relative to the top surface and relative to the bottom deflector ((16). 
Regarding claim 17, Fong discloses the manifold assembly of claim 15 wherein a portion of the combustion air portion (30, Figure 6) of the interior area through which combustion air flows extends between the bottom deflector  (16, Figure 4) and the bottom surface of the body portion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (US 6,776,704) and Optimization
Regarding claim 10, Goncalves discloses the manifold assembly of claim 1, but not that the body portion has opposing top and bottom surfaces separated by a distance in the range of approximately 4-8 inches to form a low profile shape. 
However the Goncalves does not teach that the body portion has opposing top and bottom surfaces separated by a distance in the range of approximately 4-8 inches to form a low profile shape. It has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
.	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2020/0284436) and Optimization.
Regarding claim 18, Fong discloses the manifold assembly of claim 12, but not that  the body portion has a height in the range of approximately 3 inches-12 inches, a width in the range of approximately 40 inches-60 inches, and a length in the range of approximately 20 inches-30 inches 
However the Fong does not teach that the body portion has a height in the range of approximately 3 inches-12 inches, a width in the range of approximately 40 inches-60 inches, and a length in the range of approximately 20 inches-30 inches  It has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having 
Since applicant has not disclosed that having the exact dimensions solves any stated problem or is for any particular purpose it appears that having height and width as claimed in Fong would perform equally well as the exact dimensions claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the instant application to modify the Fong so that is the exact dimension by utilizing the values as claimed for the purpose of allowing the manifold to be mounted near or above a window. See MPEP 2144.04 (IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN E BARGERO/Examiner, Art Unit 3762 

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746